Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kogo et al 2011/0155493 (cited by Applicant).
Kogo discloses a side cowl for a motorcycle comprising:
(claim 1) a convex portion direction (see “A” in portion of figure 6 in Kogo below), elongating in an upper-lower direction (see 123r in figure 4 elongated from bottom to top of motorcycle), protruding outward in a vehicle width direction (see “A” in portion of figure 6 in Kogo below extending outward from the center of motorcycle) with respect to a cowl outer surface (78L), and formed on the cowl outer surface at a downstream side of traveling wind that flows on the cowl outer surface (the outer surface of convex portion 123L is formed on the outer surface of the cowl 78R as best seen in figure 4).

In regard to claim 2, Kogo discloses wherein the convex portion is formed at a portion of the cowl outer surface where a vehicle width is maximized in a vehicle front-rear direction (see figure 6 wherein the convex portion is located at the maximum width location of motorcycle cowl 78L).

In regard to claim 4, Kogo discloses wherein a concave portion(see “B” in portion of figure 6 in Kogo below)  recessed inward in a vehicle width direction is formed at a boundary between the cowl outer surface and the convex portion.





    PNG
    media_image1.png
    535
    694
    media_image1.png
    Greyscale

In regard to claim 5, Kogo discloses wherein the convex portion is curved when viewed in a vehicle side view (see figure 1, note convex portion at rear end of cowl 78L near the top is slightly curved and  nonlinear in the corner; see partial section of figure 1 at “C” in the drawing below).

In regard to claim 6, Kogo discloses wherein when viewed in a vehicle side view, an intermediate portion of the convex portion in a longitudinal direction is curved so as to protrude toward a front side of a vehicle(see figure 1, note convex portion at rear end of cowl 78L near the top is slightly curved and  nonlinear in the corner; see partial section of figure 1 at “C” in the drawing below).




    PNG
    media_image2.png
    235
    392
    media_image2.png
    Greyscale



In regard to claim 7, Kogo discloses wherein a rear edge of the cowl outer surface defines as an opening edge of an air discharge port (126L), and 
the convex portion is formed along the rear edge of the cowl outer surface(at rear edge of 78L).

In regard to claim 9, Kogo discloses wherein across section of the convex portion is formed in a V shape by a front side portion facing a front side of a vehicle(see partial section of figure 1 at “E” in the drawing below) and a rear side portion facing a rear side of the vehicle (see partial section of figure 1 at “D” in the drawing below).

In regard to claim 10, Kogo discloses wherein the front side portion(designated “E” in drawing shown below) is inclined so as to widen a vehicle width toward a rear side of a vehicle, and the rear side portion(designated “D” in drawing shown below) extends inward in a vehicle width direction from a rear end of the front side portion, and a width of the front side portion in an inclination direction is larger than a width of the rear side portion in a vehicle width direction. 


    PNG
    media_image3.png
    494
    511
    media_image3.png
    Greyscale




Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Okubo et al JP 2013071552.
Okubo discloses a motorcycle having a side cowl (26) comprising:

(claim 1) a convex portion (see 26c and description of cross-sectional shapes of wind peeling portion being semicircular, or mountain shape) , elongating in an upper-lower direction (see figure 1 where the convex wind peeling portion extends from the lower bottom edge of the cowl to the upper top edge), protruding outward in a vehicle width direction with respect to a cowl outer surface (see 26c in figure 3 protruding out from the cowl surface 26), and formed on the cowl outer surface at a downstream side of traveling wind that flows on the cowl outer surface.

In regard to claim 2, Okubo discloses wherein the convex portion is formed at a portion of the cowl outer surface where a vehicle width is maximized in a vehicle front-rear direction (26b in figure 3).

In regard to claim 3, Okubo discloses wherein the cowl outer surface includes a narrow region where a vehicle width narrows toward a rear side of a vehicle, and the convex portion is formed in the narrow region or at a rear side of the narrow region (see figure 3 where at the location of the convex portion 26c the cowl begins to curve inward toward the motorcycle).

In regard to claim 8, Okubo discloses wherein an upper edge of the cowl outer surface is located in front of handlebars (see top edge designated as “F” in section of figure 1 drawings taken from Okubo), and the convex portion is formed along the upper edge of the cowl outer surface (see very upper end of convex portions U1 and U2 that reach to the upper edge of the cowl).



    PNG
    media_image4.png
    239
    244
    media_image4.png
    Greyscale


In regard to claim 9, Okubo discloses wherein a cross section of the convex portion (26s) is formed in a V shape by a front side portion (26t) facing a front side of a vehicle and a rear side portion(26u) facing a rear side of the vehicle (see figure 5b).

In regard to claim 10, Okubo discloses wherein the front side portion is inclined so as to widen a vehicle width toward a rear side of a vehicle(see 26t in figure 5b), and the rear side portion extends inward in a vehicle width direction from a rear end of the front side portion (see 26u in  figure 5b), and a width of the front side portion in an inclination direction is larger than a width of the rear side portion in a vehicle width direction. 

Conclusion
1The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  UEDA is cited for its convex portion at 58.  Matsuo is cited for its convex portion at 78.  Maeda is cited for its convex portion in figure 5.  Idei is cited for its convex movable wind deflector at 10, 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612